Citation Nr: 1014760	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-26 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) from October 1, 2005 
to July 13, 2006, a rating in excess of 50 percent from July 
14, 2006, and a rating in excess of 70 percent from September 
6, 2007.

2.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine with broad 
based central disc herniation at L4-5.

4.  Entitlement to an initial rating in excess of 10 percent 
for left knee strain.

5.  Entitlement to an initial rating in excess of 10 percent 
for right knee strain.

6.  Entitlement to an initial rating in excess of 10 percent 
for left ankle sprain.

7.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to 
September 2005.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

As discussed further below, in December 2008, the Veteran 
withdrew the appeal for several issues.  Additionally, the 
Board notes that in an August 2008 supplemental statement of 
the case (SSOC), the RO increased the evaluation to 50 
percent for PTSD, effective March 24, 2008.  Shortly 
thereafter, in November 2008, the RO assigned the evaluations 
as 30 percent disabling effective October 1, 2005; 50 percent 
disabling, effective July 14, 2006; and 70 percent disabling 
effective September 6, 2007.  Since the foregoing increases 
do not constitute a full grant of the benefits sought, the 
PTSD increased rating issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  

As an aside, the Board notes that according to the VA Form 9 
received in December 2008, the Veteran indicated he was 
appealing the effective date of the 50 percent evaluation for 
PTSD.  However, because the Veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found - a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the issue 
is as phrased on the title page of the decision. 

The issues of increased evaluations for PTSD and left lower 
extremity radiculopathy are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

By means of a December 2008 statement, and prior to the 
promulgation of a decision in this case, the Veteran 
requested withdrawal of the issues of entitlement to 
increased initial evaluations for degenerative disc disease 
of the lumbar spine, left knee strain, right knee strain, 
left ankle sprain, and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issues of entitlement to increased initial 
evaluations for degenerative disc disease of the lumbar 
spine, left knee strain, right knee strain, left ankle 
sprain, and tinnitus, have been met.  38 U.S.C.A. §§ 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the case at hand, the Veteran submitted a June 2005 claim 
listing nine issues.  In March 2006, the RO issued a rating 
decision which, in pertinent part, granted service connection 
for degenerative disc disease of the lumbar spine rated as 20 
percent disabling, and left knee strain, right knee strain, 
left ankle sprain, and tinnitus, with a 10 percent evaluation 
for each, effective October 1, 2005.

The Veteran's February 2007 notice of disagreement requested 
increased ratings for the seven issues for which service 
connection was granted in the rating decision.  The July 2007 
statement of the case (SOC) also pertained to those seven 
issues on appeal.  The Veteran's August 2007 VA Form 9, 
Substantive Appeal, indicated he was appealing all issues 
given in the statement of the case.  A subsequent August 2008 
SSOC also pertained to those seven issues on appeal.

By means of a statement and a VA Form 9 submitted to the RO 
in December 2008, the Veteran indicated that he was 
withdrawing the issues of increased initial evaluations for 
degenerative disc disease of the lumbar spine, left knee 
strain, right knee strain, left ankle sprain, and tinnitus.  
Accordingly, for those matters there remain no allegations of 
fact or law for appellate consideration and the Board does 
not have jurisdiction to review them.  They are dismissed 
without prejudice.

As previously stated, the issues of entitlement to increased 
ratings for PTSD and left lower extremity radiculopathy are 
addressed in the remand section below.

ORDER

The appeal as to the issue of an initial rating in excess of 
20 percent for degenerative disc disease of the lumbar spine 
with broad based central disc herniation at L4-5  is 
dismissed.

The appeal as to the issue of an initial rating in excess of 
10 percent for left knee strain is dismissed.

The appeal as to the issue of an initial rating in excess of 
10 percent for right knee strain is dismissed.

The appeal as to the issue of an initial rating in excess of 
10 percent for left ankle sprain is dismissed.

The appeal as to the issue of an initial rating in excess of 
10 percent for tinnitus is dismissed.


REMAND

In August 2007, the Veteran submitted a timely substantive 
appeal to the Board via a VA Form 9, on which he indicated 
that he wanted a Board hearing at the local RO.  Subsequently 
thereafter, in a November 2007 statement, the Veteran stated 
he wished to have a hearing before the RO Decision Review 
Officer (DRO) instead of the travel board hearing.  This RO 
hearing was held in February 2008 and a transcript is 
associated with the claims folder.  Subsequent to the DRO 
hearing, the Veteran submitted another VA Form 9, which was 
received December 2008, indicating that he wanted a Board 
hearing at the local RO. 

The Board acknowledges that the Veteran initially indicated 
that he wanted a DRO hearing rather than a Board hearing and 
that he received a DRO hearing.  However, after withdrawing 
several issues on appeal and clarifying his appellate 
intentions, the Veteran again requested to appear at a Board 
hearing at the RO.  There is no indication of record showing 
that the Veteran has withdrawn this request or has been 
scheduled for a Board hearing.  Therefore, a remand is 
required for the scheduling of a Board hearing at the local 
RO.  See 38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2009); 38 
C.F.R. § 20.700(a) (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing before a Veterans Law Judge at the 
San Diego, California RO.  The Veteran 
should be notified in writing of the date, 
time and location of the hearing and that 
notice should be associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


